DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the references of the Prior Art of record fail to teach or suggest the combination of the limitations as set forth in claim 1, and specifically comprising the limitation wherein a color conversion element comprising: a base layer; a first wavelength conversion pattern disposed on the base layer; a low refractive layer disposed between the base layer and the first wavelength conversion pattern; and a first inorganic layer disposed on the first wavelength conversion pattern, wherein the first inorganic layer comprises one or more selected from silicon oxide, silicon nitride and silicon oxynitride.
Regarding claims 2-14, claims 2-14 are allowable for the reasons given in claim 1 because of their dependency status from claim 1.

Regarding independent claim 15, the references of the Prior Art of record fail to teach or suggest the combination of the limitations as set forth in claim 15, and specifically comprising the limitation wherein a display device comprising: a display element; and a color conversion element disposed on the display element, wherein the color conversion element comprises: a wavelength conversion pattern disposed on the display element; a low refractive layer disposed on the wavelength conversion pattern; and an inorganic layer disposed between the low refractive layer and the wavelength conversion pattern, wherein the inorganic layer comprises one or more selected from silicon oxide, silicon nitride and silicon oxynitride.
Regarding claims 16-20, claims 16-20 are allowable for the reasons given in claim 15 because of their dependency status from claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Other Prior Art Cited

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE M HINES whose telephone number is (571)272-2285.  The examiner can normally be reached on M-F: 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Anne M Hines/
Primary Examiner
Art Unit 2879